     Case 2:20-cv-00657-WBS-CKD Document 15 Filed 10/14/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                                      FOR THE

                          EASTERN DISTRICT OF CALIFORNIA



 Richard S. Sandmeier,                    Case No. 2:20-cv-00657-WBS-CKD

                   Plaintiff,

       v.                                 JUDGMENT

 Equifax Information Services, LLC,

                   Defendant.




            IT IS ORDERED AND ADJUDGED judgment is hereby ENTERED
            pursuant to the Federal Rules of Civil Procedure 68(a) against
            defendant:




             Equifax Information Services, LLC




October 14, 2020                                 KEITH HOLLAND, CLERK

                                                 By: /s/ K. Zignago, Deputy Clerk
